Citation Nr: 0518093	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  95-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.

2.  Entitlement to service connection for residuals of a left 
ankle injury.

3.  Entitlement to service connection for residuals of a left 
knee injury.

4.  Entitlement to service connection for a chronic stomach 
disorder, claimed as secondary to a chronic back disorder.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to a chronic back 
disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

Following reserve component enlistment in June 1971, the 
appellant had inactive active duty training (IADT) from 
August 1971 through December 1971, according to the NGB Form 
22 of record, and had reserve service in the Maine Army 
National Guard thereafter through June 1991, including 
multiple periods of verified active duty for training 
(ACDUTRA) and verified and unverified inactive duty training 
(INACDUTRA).  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a November 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine.  In October 1996, the 
Board Remanded the claims.  By a decision issued in July 
1999, the Board determined that the appellant's claims were 
not well grounded.  

The appellant appealed the Board's July 1999 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  The Court vacated the July 1999 Board decision, and 
remanded the matter to the Board for readjudication, by an 
Order issued in April 2001.  The Board remanded the claims to 
the RO in August 2001 and in September 2003.  By a decision 
issued in July 2004, the Board denied the claims.  

The appellant appealed the Board's July 2004 decision to the 
Court.  Pursuant to a Joint Motion which indicated that more 
complete explanation of the reasons and bases for the denials 
was required, the Court vacated the July 2004 Board decision, 
and remanded the matter to the Board for readjudication.  The 
claims now return to the Board.

The videoconference Board hearing requested by the appellant 
was conducted in January 2002, with the undersigned Veterans 
Law Judge sitting in Washington, D.C., and the appellant in 
Togus, Maine.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
appellant have been met.

2.  The appellant was treated on a one-time basis for 
thoracic muscle strain in April 1989 during a period of 
INACDUTRA.

3.  The preponderance of the medical evidence and opinion 
establishes that an April 1989 incident and complaint of back 
pain during reserve service is not linked to a current lumbar 
disorder.

4.  In a January 2002 videoconference Board hearing, prior to 
the promulgation of a new decision on the appealed claim for 
service connection for a left ankle injury after the Court 
vacated a previous Board decision, the appellant, together 
with his authorized representative, requested to withdraw the 
appeal of that claim.

5.  The preponderance of the medical evidence and opinion 
establishes that no disabling injury to the left knee was 
incurred during any period of active or inactive duty reserve 
service.

6.  The medical evidence of record establishes that the 
appellant did not incur or aggravate a stomach disorder 
during any period of active duty for training, nor does the 
appellant so contend, nor was disability due to a stomach 
disorder treated during a period of ACDUTRA or INACDUATRA.

7.  The medical evidence establishes that a psychiatric 
disorder was not first diagnosed during any period of ACDUTRA 
or INACDUTRA, nor was the appellant treated for any 
disability due to a psychiatric disorder during a period of 
ACDUTRA or INACDUTRA, although a history of treatment for 
such a disorder was noted on periodic examination.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a 
chronic back disorder have not been met.  38 U.S.C.A §§ 
101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306, 3.307, 3.309 (2004).

2.  The criteria for withdrawal by the appellant of the 
substantive appeal of denial of the claim of entitlement to 
service connection for residuals of a left ankle injury have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2004).

3.  The criteria for an award of service connection for 
residuals of a left knee injury have not been met.  38 
U.S.C.A §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2004).

4.  The criteria for an award of service connection for a 
chronic stomach disorder, either on a direct basis or as 
claimed as secondary to a chronic back disorder, have not 
been met.  38 U.S.C.A §§ 101(24), 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 
3.307, 3.309 (2004).

5.  The criteria for an award of service connection for a 
psychiatric disorder, either on a direct basis or as claimed 
as secondary to a chronic back disorder, have not been met.  
38 U.S.C.A §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that injuries he incurred during 
reserve component service caused disorders of the lumbar back 
and left knee.  The appellant further contends that his back 
disorder, and the treatment for that disorder, in turn, 
resulted in a stomach disorder and a psychiatric disorder.  
The appellant has requested to withdraw the claim for service 
connection for a left ankle injury.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The appellant's claims for service connection were submitted 
in 1994, more than 10 years ago, but no final decision has 
yet been issued.  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the VCAA, the RO must satisfy four 
requirements.  First, the RO must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1) (2004).  Second, the RO must inform the 
claimant of the information and evidence VA will seek to 
provide.  See 38 U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1).  
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  Id.  Finally, 
the RO must request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  Id.
 
Because of the lengthy pendency and procedural history of 
this claim, only those communications to the appellant issued 
after enactment of the VCAA will be discussed in this 
decision, and the discussion will be limited to those 
communications which most clearly reflect that VA has 
satisfied all duties to the appellant and taken all actions 
required to comply with the VCAA.  

The Board notes that numerous attempts were made to obtain 
the appellant's reserve component records and to verify that 
the reserve component records were complete.  In April 2003, 
the appellant's attorney provided a copy of the appellant's 
reserve component records.  Neither the appellant nor his 
representative has indicated that the reserve component 
records submitted at that time are incomplete or that any 
additional service medical records or relevant service 
records of any type may be available.  The duty to obtain 
service clinical records has been met.  

Following the Board's September 2003 Remand of the claims, by 
a letter dated in December 2003, the RO notified the 
appellant of the evidence required to substantiate his 
claims, and advised the appellant generally of the provisions 
of the VCAA, advised him of VA's duty to assist him to obtain 
evidence, advised him of the types of evidence VA would 
assist him to obtain, and advised him of his responsibility 
to submit or identify evidence.  The December 2003 letter 
requested that the appellant submit or identify any 
additional evidence he had pertaining to the claims.  38 
U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In March 2004, the RO issued a SSOC which contained the 
complete text of 38 C.F.R. § 3.159, as revised to incorporate 
the provisions of the VCAA, including the provision notifying 
the appellant that he should identify or submit any evidence 
pertaining to the claim, and the provision reflecting that 
the appellant had up to one year to submit evidence following 
notification of the VCAA.  The SSOC discussed the evidence of 
record, and the report of the September 2002 VA examination.

In April 2003, the appellant stated he had no additional 
evidence.  However, the claim was Remanded by the Board in 
September 2003 because regulations under which the Board had 
conducted development were invalidated.  See Disabled 
American Veterans, et al., v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In an April 2004 statement, the appellant's representative 
advised the RO that there was no additional evidence and 
requested that the claims files be forwarded to the Board.  
In April 2004, the appellant and his representative were 
notified that the claims were being returned to the Board.  
The submission before the Court following the Board's July 
2004 decision and the appeal of that decision reflect 
discussion of the VCAA.  By a February 2005 letter, following 
the Court's February 2005 Order, the appellant's 
representative was notified that the appellant could submit 
additional argument or evidence before the Board undertook 
readjudication of the claim pursuant to the Court's Order.  
No response to that notice has been received.  

The communications of record demonstrate that VA has 
attempted to comply with VCAA requirements to notify and 
assist the claimant prior to readjudication of his claims, 
although the appellant was, of course, notified of denials of 
the claims without notice of the VCAA during the six-year 
pendency of the claims on appeal prior to enactment of the 
VCAA.  However, the appellant did receive notice of the VCAA 
prior to readjudication of the claims following the Board's 
September 2003 Remand.  More than one year has elapsed since 
the appellant received notice of the provisions of 38 C.F.R. 
§ 3.159, and the Board is not precluded from completing 
appellate review.  38 U.S.C.A. § 5103(b).  

It is noted that the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 
Vet. App. 412 (2004)) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits, or that an essentially equivalent notification 
was provided.  The Board notes that the appellant did 
not receive notice of the provisions of the VCAA and of 
the criteria for service connection prior to the initial 
rating decision, because the VCAA had not yet been 
enacted at that time.  

However, the multiple notices provided to the appellant 
subsequent to the enactment of the VCAA, including the 
notices sent following the Board remands of October 2001 
and September 2003, including the full text of 38 C.F.R. 
§ 3.159, have satisfied the duty to notify the appellant 
of each and every provision of the VCAA.  The current 
decision in Pelegrini II noted that a VCAA notice 
consistent with 38 U.S.C. § 5103A and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  As the Board has noted above, the appellant 
has been afforded numerous opportunities to submit 
additional evidence, and notice of the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA.  
The Board finds that the requirements set forth in 
Pelegrini II have been satisfied. 

To the extent that there is any notice requirement or duty to 
the appellant which has not been technically satisfied during 
the pendency of this claim, it is the Board's opinion that no 
remaining technical defect in the attempt to comply with the 
VCAA would be prejudicial to the appellant.  See Mayfield v. 
Nicholson, 19 Vet. App. __, No. 02-1077, (U.S. Vet. App. Apr. 
14, 2005). 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has fully satisfied its duties to inform and assist the 
appellant as to the claim at issue here.  

Laws and regulations applicable to claims for service 
connection 

A "veteran" is an individual who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2004).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(22), 101(24); 38 C.F.R. § 3.6(a); see also 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  

ACDUTRA includes active duty for training, and full-time duty 
in the Armed Forces performed by Reserves for training 
purposes, as well as other categories of training not at 
issue in this case, such as, for example, full-time duty for 
training purposes performed as a commissioned officer of the 
Reserve Corps of the Public Health Service.  38 C.F.R. § 
3.6(c).

INACDUTRA is defined under 38 C.F.R. § 3.6(d) as duty (other 
than full-time duty) prescribed for Reserves (including 
commissioned officers of the Reserve Corps of the Public 
Health Service) by the Secretary concerned under 37 U.S.C. 
§ 206 or any other provision of law.  

In order to establish basic eligibility for VA benefits based 
on ACDUTRA service, there must be evidence that the 
individual concerned died or became disabled during the 
period of ACDUTRA.  38 U.S.C.A. §101(24); see also Mercado-
Martinez v. West, 11 Vet. App. at 419.  In order to establish 
basic eligibility for benefits based upon INACDUTRA, the 
appellant first has to establish that he was disabled from an 
injury incurred or aggravated in the line of duty.  In other 
words, service connection is available for injuries, and not 
diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. 
App. 484 (1994).  

In this case, there is no evidence that the appellant had 
active duty other than ACDUTRA or INACDUTRA, and he has not 
been granted service connection for any disease or injury 
incurred during ACDUTRA or INACDUTRA.  Therefore, the term 
"veteran" is not used in this decision to refer to the 
claimant (appellant).

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  The law also provides that service 
connection may be presumed for a disease defined as chronic, 
to include arthritis, and which is manifested, generally to a 
degree of 10 percent or more, within a specified presumptive 
period after separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309.  

When determining whether a disability or disease was incurred 
in service, or preexisted service, a claimant will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.  For purposes of aggravation of a 
preexisting injury, such aggravation will be said to have 
occurred where there is an increase in disability during 
active military, naval or air service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

However, both the presumption of soundness and the 
presumption of service connection for a disorder manifested 
within a specified presumptive period apply only to periods 
of active duty.  Paulson v. Brown, 7 Vet. App. 466 (1995).  
The presumption of soundness is not applicable to an 
individual who has served only on ACDUTRA or INACDUTRA and 
has not established any service-connected disability.  An 
individual whose service consisted entirely of INACDUTRA may 
not be presumptively service connected for a disability 
unless he or she was otherwise disabled from an injury 
directly incurred in or aggravated during the period of 
INACDUTRA.  38 C.F.R. § 3.6(a), (d).  

The Board notes that, by law, a chronic disease may be 
presumed service connected during the applicable presumptive 
period only following a period of service of 90 days (or 
more).  38 C.F.R. § 3.307.  Although the appellant did have 
one period of service (ACDUTRA) in excess of 90 days, he does 
not contend that any of the claimed disorders arose during or 
as a result of that period of service.  Therefore, no 
presumption of service connection may be applied in this 
case.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  With the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b); see Savage v. 
Gober, 10 Vet. App. 488 (1997).

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

1.  Claim for service connection for a chronic lumbar back 
disorder

Periodic examinations conducted for purposes of reserve 
component service in September 1975 and in February 1979 are 
devoid of notation of any objective findings of back pain or 
injury.  In histories completed by the appellant in September 
1975 and in June 1983, the appellant noted that he had 
recurrent back pain.  J.M., D.O., who conducted the June 1983 
physical examination and completed the physician's summary of 
medical history noted, "drives a truck - has a low back that 
"aches" by periods.  Not enough to incapacitate[.]  NCD."  
A history completed by the appellant in September 1987 
discloses that he denied recurrent back pain.  

Service clinical records dated on April 2, 1989, during a 
period of verified INACDUTRA, reflect that the appellant 
reported feeling a sudden sharp pain in his back when he 
turned in his chair.  Clinical records completed by the Naval 
Air Station Clinic at that time reflect that there was 
paraspinal tenderness at approximately the level of T10-T12.  
A diagnosis of muscle strain was assigned and the appellant 
was advised not to lift or perform physical training for 
three days.  

Private clinical records dated from May 1989 to September 
1990 reflect that the appellant reported various complaints, 
including pain in the neck, chest pain, lightheadedness, and 
heartburn, but the records are devoid of any notation that 
the appellant reported low back pain.  A private July 1991 
treatment record which reflects that the appellant sought 
treatment for knee pain after he fell off a ladder is 
likewise devoid of complaints of back pain.

The appellant's April 1991 National Guard separation 
examination describes his spine as normal, and the history 
completed by the appellant in April 1991 as part of that 
separation examination discloses that he denied recurrent 
back pain.  

A February 27, 1992 private outpatient treatment note 
reflects that the appellant sought treatment for a complaint 
of severe back and hip pain.  He reported sudden onset of 
pain the right hip, pelvis, and back when he was bending over 
to pick up some firewood.  The appellant was unable to bear 
weight as a result of pain.  He reported less pain when lying 
flat.  The initial assessment was right psoas strain.

Private clinical records from John Wickenden, M.D., dated in 
early March 1992 reflect an assessment that the appellant was 
"a basically health 38 year old man."  The note reflects 
that the appellant's wife was employed in the physician's 
office, and states that the appellant owned and ran a school 
bus.  Dr. Wickenden stated that the appellant was 
"physically active around his property" and noted that he 
had "never previously had a significant back problem."  The 
appellant reported onset of acute right low back pain and 
buttock pain "[f]ive days ago" when "he simply bent 
forward to put wood in the furnace."  The appellant was 
obviously uncomfortable.  He had a marked list to the left.  
His pain increased when he attempted to bear weight, 
especially on the right.  The impression was possible 
herniated lumbar disc.  Radiologic examination of the spine 
disclosed mild to moderate degenerative disc changes at 
multiple levels.  

An MRI was conducted.  Dr. Wickenden's May 1992 report states 
that the appellant had a large right L4-5 herniated disc.  A 
right L4-5 laminectomy and disc excision was performed in 
June 1992.  The June 1992 private admission history and 
physical notes that the appellant reported that he had no 
significant back pain prior to February 1992.

By a statement submitted in August 1994, the appellant 
indicated that he had continued to have back pain from the 
time that he threw his back out while on reserve service duty 
on April 2, 1989 until a lumbar herniated disc was diagnosed 
in 1992.  The report of VA examination conducted in October 
1994 discloses that the appellant provided the April 1989 
report of back injury sustained during reserve component 
service, and stated that he had continuing back pain after 
that incident.  The examiner noted the history of discectomy, 
and assigned a diagnosis of chronic degenerative disk 
disease, status post right L4-5 lumbar laminectomy.

At his July 1995 personal hearing, the appellant testified 
that he continued to have back pain following an April 1989 
injury to his back during reserve service.  

In September 2001, Frank Graf, M.D., provided a private 
medical opinion.  Dr. Graf stated he reviewed records of 
examination at a VA Hospital, and the psychological 
evaluation conducted by Dr. Frank Luongo.  He did not state 
what dates the VA records encompassed, and he did not 
reference review of any other clinical records.  Dr. Graf 
noted that the appellant underwent back surgery performed by 
Dr. John Wickenden, but did not indicate that he reviewed the 
clinical records related to that surgery.  

Dr. Graf discussed the appellant's history of an injury 
incurred when the appellant was turning in a chair during 
performance of reserve service duty and twisted his low back.  
Dr. Graf opined that this was the beginning of the 
appellant's low back condition, and stated, "over the next 
several years he repeatedly reinjured his back in the 
performance of even ordinary activities.  Within three years 
after his initial twisting injury to his back he underwent 
laminotomy diskectomy (sic)."  Dr. Graf stated, "having 
analyzed his medical records and having examined this 
patient, his current medical status is causally related to 
his twisting injury to the low back in 1989."  

During his January 2002 videoconference hearing before the 
Board, the appellant testified that the statements in his 
1992 medical records that the claimant injured his back when 
bending to pick up firewood were "wrong."  The appellant 
testified that he was actually bending to pick up a piece of 
paper.

The report of VA examination conducted in September 2002 
reflects that the appellant was a self-employed school bus 
driver for many years.  The appellant reported that he had 
not been employed as a result of his back pain and his 
"nerves" for many years and that he was receiving Social 
Security disability benefits.  The appellant reported 
injuring his back during weekend reserve duty in 1989.  The 
examination report specifically reflects that the examiner 
reviewed the April 1989 report of the appellant's back injury 
during reserve service.  The appellant also reported that he 
had experienced acute low back pain during reserve duty when 
removing tires from five-ton trucks and while turning lug 
nuts.  The examiner commented that there was a lack of 
documentation of this injury.  The examiner noted that the 
appellant had undergone surgery through Dr. Wickenden.

On objective examination in September 2002, the appellant's 
iliac crests were level.  Sciatic notches were negative.  The 
appellant reported decreased sensation in the left posterior 
calf, and in the right medial and dorsal foot.  Motion was to 
20 degrees of flexion and 3 degrees of extension.  Straight 
leg raising elicited pain at 60 degrees on the left and 30 
degrees on the right.  Radiologic examination disclosed that 
the appellant was status post laminectomy and discectomy at 
L4-5.  The examiner noted that the appellant had no follow-up 
of his back pain for three years following the April 1989 
injury.  The examiner concluded that it was "extremely 
doubtful" that the current back disorder was related to the 
April 1989 injury.

Analysis

Although the appellant reported an incident of back pain 
during INACDUTRA in April 1989, the injury noted at that time 
was to the appellant's thoracic area.  Subsequent service 
clinical records are negative for any residual thoracic or 
other back pain.  The evidence establishes that the appellant 
had no further medical treatment of his back following the 
April 1989 injury until he sought treatment for acute onset 
of back pain, determined to be due to herniation of a lumbar 
disc, in February 1992.  

In particular, the evidence reflects that, although the 
appellant sought clinical treatment for a variety of 
complaints during the period from April 1989 through February 
1992, those clinical records are, as the examiner who 
conducted the September 2002 VA examination noted, devoid of 
any notation that the appellant expressed complaints of back 
pain.  The lack of such notations results in a discrepancy 
between the clinical evidence and the appellant's testimony 
that he had continued back pain following the April 1989 
incident of reported back pain.  This discrepancy reduces the 
appellant's credibility.  See Cuevas v. Principi, 3 Vet. App. 
542, 547 (1992); (noting that Board is required to "address 
the credibility of appellant's sworn testimony or provide 
reasons for discounting that testimony");

Private clinical records dated in 1992 clearly reflect that 
the appellant experienced intercurrent back injury in 
February 1992, after his separation from reserve service.  It 
is noted that the appellant testified, at his videoconference 
Board hearing, that the physicians who stated, in 1992, that 
he was lifting firewood when he injured his back, did not 
document accurately what he told them.  Rather than lifting 
firewood, the appellant testified, he was actually picking up 
a piece of paper.  

The Board notes that the 1992 records which state that the 
appellant was lifting firewood were written by two different 
physicians, but yet are consistent.  Treatment notes written 
at the time treatment was sought are more credible than the 
appellant's testimony years later, and, as there are notes 
from two different physicians which contrast with the 
appellant's report of the events, the preponderance and 
weight of the evidence are against the appellant's version of 
the events.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the appellant).

The Board notes that the February 1992 treatment note and the 
treatment notes of Dr. Wickenden beginning in March 1992 were 
contemporaneous to the incident.  Moreover, these notes 
reflect that the appellant was seeking treatment from those 
physicians following the sudden onset of back pain.  Dr. 
Wickenden's notes are particularly credible, as the physician 
provided additional details and noted the appellant's 
negative past history for back pain.  In contrast, the 
appellant's 2002 testimony comes nearly ten years after the 
incident at issue.  The Board considers the appellant's 
recollections less reliable than the information provided 
contemporaneous with the events and provided for the purpose 
of obtaining appropriate treatment.

The March 1992 treatment records from Dr. Wickenden are 
unfavorable to the appellant, since those records reflect 
that the appellant was physically active, had never 
previously had a significant back problem, and had onset of 
acute low back pain.  Moreover, Dr. Wickenden's notes reflect 
general acquaintance and knowledge of the appellant because 
the appellant's wife worked in the physician's office.  Thus, 
this physician's notes are particularly persuasive.

Dr. Graf's September 2001 private clinical opinion is 
favorable to the appellant's contention that an April 1989 
incident during reserve component service resulted in a 
current back disorder.  Dr. Graf's report states that he 
analyzed the appellant's clinical records.  However, the 
report of examination reflects only that VA clinical records 
and the records of a psychological evaluation provided by Dr. 
Frank Luongo were reviewed.  The appellant obtained no VA 
treatment in 1992 when he underwent laminectomy, and the VA 
clinical records reference the appellant's 1992 treatment for 
his back pain only by history.  Since Dr. Graf's report does 
not reflect that he reviewed any private records other than 
those of Dr. Luongo, his information about the appellant's 
1992 episode of back pain and subsequent discectomy could 
only have been based on history provided by the appellant or 
on the history noted in the VA records, which was, in turn, 
based on history provided by the appellant, since the 
appellant did not seek VA treatment for his back in 1992.  A 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Dr. Graf did not reference any clinical record to support his 
statement that the appellant "repeatedly reinjured his back 
in the performance of even ordinary activities" following an 
the April 1989 incident during reserve service.  Dr. Graf's 
opinion that the appellant incurred repeated injury is in 
direct conflict with the February 1992 and March 1992 
assessments that the appellant had sudden onset of back pain 
and had never previously had a significant back problem.  Dr. 
Graf did not reference review of those 1992 reports or 
explain the rationale for his conflicting opinion.  These 
factors render Dr. Graf's report of questionable probative 
value.  See Mariano v. Principi, 17 Vet. App. 305, 317 (2003) 
(flawed methodology in creating medical report renders report 
of "questionable probative value"); Bielby v. Brown, 7 Vet. 
App. 260, 269 (1994) ("In order for an expert's opinion to be 
based upon the facts or data of a case, those facts or data 
must be disclosed to or perceived by the expert prior to 
rendering an opinion[;] otherwise the opinion is merely 
conjecture and of no assistance to the trier of fact.") 
(emphasis in original).

In contrast, the September 2002 VA opinion is unfavorable to 
the appellant's claim.  The examiner noted review of the 
April 1989 service clinical records, as well as review of the 
claims file, which, the Board notes, includes the 1992 
reports of the private treating physician who treated the 
appellant for onset of acute back pain in 1992 and the 
private surgeon who performed the appellant's lumbar surgery.  
That examiner concluded that it was extremely doubtful that 
there was a relationship between the April 1989 injury and 
the appellant's current lumbar back disorder.  The Board 
notes that this report is rather brief, and does not provide 
a detailed explanation of the examiner's conclusion, but the 
examiner described the lack of medical follow-up for three 
years after the initial injury and lack of documentation of 
continued symptoms during that time as among the bases for 
his opinion.  

There is medical opinion evidence favorable to the 
appellant's claim, as well as evidence unfavorable, so the 
Board must weigh the probative value of this evidence. In 
terms of competency, each opinion was rendered by a medical 
professional, so none is more competent than another. 

The February 1992, March 1992, and May 1992 records of the 
appellant's private treatment of back pain and private back 
surgery, as well as the September 2002 VA opinion, are 
unfavorable to the appellant's claim, because, as discussed 
above, those reports are inconsistent with the appellant's 
claim that he had continued back pain following the April 
1989 reserve service compliant of back pain, and because they 
reflect that the physicians directly involved in the 
appellant's care believed there was an intercurrent injury.  
Because these records were contemporaneous to treatment, were 
written by physicians from whom the appellant sought 
treatment, and reflect familiarity with the appellant's 
history, the Board finds these records highly credible and 
quite persuasive.

Because the September 2001 opinion of Dr. Graf fails to 
reference clinical support for his opinion and fails to 
discuss consideration of the 1992 private clinical records, 
the Board finds this opinion of less persuasive value than 
the September 2002 VA opinion, which discussed not only the 
April 1989 reserve service incident and the VA clinical 
records, but also notes the 1992 private clinical records.  
Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  Although brief, 
like Dr. Graf's favorable report, the unfavorable September 
2002 report reflects a more comprehensive review of the 
appellant's history.

The Board has considered the assertions of the appellant.  
The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

However, as the appellant is not shown to be other than a 
layperson, and he is without medical training and expertise, 
his expressed belief that his current back disorder began 
with an April 1989 incident during INACDUTRA is not a 
competent, probative opinion on the medical issue of 
etiology, the question the Board must address.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

The evidence favorable to the appellant's claim includes the 
September 2001 opinion of Dr. Graf and the appellant's 1995 
and 2002 personal testimony.  However, as noted above, the 
Board finds the history contained in the February 1992 
through May 1992 private clinical records more credible than 
the appellant's later testimony.  Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the appellant].  The 
evidentiary weight and persuasive value of the private 1992 
clinical records and the September 2002 VA opinion which are 
unfavorable to the appellant's claim are greater than the 
evidentiary weight and persuasive value of the appellant's 
testimony and Dr. Graf's September 2001 opinion.  

The Board concludes that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for a current lumbar back disorder, because the 
unfavorable evidence is of greater evidentiary weight and 
persuasive value than the favorable evidence.  Because the 
favorable and unfavorable evidence are not in equipoise, the 
statutory provision under 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt is not applicable.  The claim 
for service connection for a lumbar back disorder must be 
denied.

2.  Withdrawal of claim for service connection for residuals 
of a left ankle injury

At his January 2002 videoconference hearing before the Board, 
when the appellant was asked about his left ankle injury in 
service, the appellant responded that it was his right ankle 
that bothered him and that he believed that it was his right 
ankle which was injured in service, but the service medical 
records documented injury to the left ankle.  

Upon clarification from the appellant's attorney, the 
undersigned Veterans Law Judge directly asked the appellant, 
"Am I correct then that you wish to withdraw the issue of 
service connection for a left ankle disability?"  
Videoconference hearing transcript, page 16.  The appellant 
responded in the affirmative, indicating that he wished to 
withdraw that issue.  

The Veterans Law Judge asked the appellant's attorney if the 
appellant wished to pursue a claim of service connection for 
a right ankle disorder.  The appellant's attorney indicated 
that, as records which would make it practical to pursue a 
claim for service connection for a right ankle disorder could 
not be located, the appellant wished to withdraw the claim 
for service connection for an ankle disorder.  Id.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  

The appellant, together with his authorized representative, 
has withdrawn the appeal for service connection for residuals 
of a left ankle injury by his testimony at a videoconference 
Board hearing.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration as to this claim.  
Accordingly, the Board does not have jurisdiction to review 
the appeal for service connection for residuals of a left 
ankle injury.  The appeal is dismissed.

3.  Claim for service connection for residuals of a left knee 
injury

Periodic military examinations conducted in September 1975, 
February 1979, July 1983, September 1987, and a separation 
examination conducted in 1991, are devoid of any notation of 
left knee injury or abnormality or history of any left knee 
injury.  The appellant's service medical records included a 
handwritten note, signed by the appellant, dated on March 4, 
1989.  In that note, the appellant stated he jumped from a 
truck while in the process of transferring a tailgate.  He 
reported that he slipped on ice and landed on his knees, and 
that his left knee hurt after this happened.

Private clinical records obtained from John Wickenden, M.D. 
disclose that, in June 1984, the appellant sought treatment, 
in pertinent part, for left knee pain.  The appellant, who 
was seen by R.S. Furman, M.D., reported that he injured his 
left lower extremity when he jumped about 5' off a poultry 
delivery truck in February 1984.  The appellant reported that 
he landed with almost all his weight on the left lower 
extremity and he toppled to the left side.  He had grinding, 
or crepitance, in the ankle and occasional popping in the 
knee since that time.  The appellant had full range of motion 
of the knee.  There was no swelling or effusion.  Examination 
of the knee was unremarkable.  No radiologic examination was 
conducted.  

Private clinical records dated from May 1989 to September 
1990 reflect that the appellant reported various complaints, 
including pain in the neck, chest pain, lightheadedness, and 
heartburn, but the records are devoid of report of left knee 
pain.  The records reflect that the appellant completed an 
exercise stress test.

A July 1991 clinical evaluation by Robert B. Keller, M.D., 
reflects that, approximately three weeks earlier, "with a 
negative past history," the claimant fell off of a 4-foot 
ladder.  Dr. Keller noted that the appellant "specifically 
recalls that the knee twisted hard and then he fell down, 
striking the knee on a stone.  He noted swelling in the knee 
shortly thereafter and, interestingly, had ecchymosis in the 
posterior inferior calf, heel cord area which appeared about 
1 day later." Dr. Keller noted that initially, the appellant 
was unable to bear weight on the knee following the injury.  

Although Dr. Keller described the knee as "somewhat better" 
at the time of the medical evaluation, the appellant reported 
pain when he walked and reported a sensation of instability 
when stepping on the joint.  There was a 20-degree flexion 
deformity.  Any attempt to straighten the knee beyond that 
was associated with obvious discomfort in the anteromedial 
joint line.  There was definite quadriceps atrophy.  Dr. 
Keller's impression was internal derangement of the knee with 
probable bucket handle tear of the medial meniscus and a 
locked knee.  Dr. Keller suggested arthroscopy, "inasmuch as 
this patient is now three weeks post injury and he is unable 
to fully extend the knee and this represents an emergent type 
of procedure and is not elective."  

The operative report of an August 1991 surgical procedure 
reflects that the appellant underwent arthroscopy and partial 
lateral meniscectomy of the left knee.  William M. 
Strassberg, M.D., the surgeon, concluded that the appellant 
had suffered a subluxation with cruciate ligament injury.  
There was a grade III tear of the anterior cruciate ligament.  
These records are devoid of notation of history of an injury 
to the left knee during military service.  The preoperative 
diagnosis was torn medial meniscus; the postoperative 
diagnosis was complex posterior horn tear, lateral meniscus; 
grade three, tear, anterior cruciate ligament (ACL); chondral 
infraction, full-length, lateral tibial plateau; and 
chondromalacia, half dollar sized area, weight bearing 
surface, medial femoral condyle.  

By a statement submitted in August 1994, the appellant stated 
that he injured his knee while jumping from a truck while 
performing reserve component service on September 19, 1988.

The report of October 1994 VA examination reflects that the 
appellant underwent left knee surgery, for torn cartilage, in 
April 1992.  There was thigh atrophy above the left patella.  

During his personal hearing in July 1995, the appellant 
testified that he injured his knee when jumping from the 
tailgate of a truck in March 1989.  He stated that it did not 
really need treatment at that time, but he did complete a 
contemporaneous statement.  The appellant further testified 
that, although the left knee continued to bother him for the 
next two years, he did not seek treatment until after he 
jumped off a ladder in 1991.  

A private medical opinion dated in September 2001 from Frank 
Graf, M.D., states that the examiner reviewed VA clinical 
records which disclosed palpable crepitation, left patella, 
residuals of knee surgery and left knee injury, a radiologic 
report of the left knee which was negative, and a 
psychological evaluation conducted by Dr. Frank Luongo.  Dr. 
Graf assigned a diagnosis of chronic pain, left knee, status 
post arthroscopy with patellofemoral chondromalacia.  Dr. 
Graf stated that the claimant "has had ongoing left knee 
pain from jumping off a trailer in 1989 and then had an 
arthroscopy in 1991."  Dr. Graf further opined that the 
claimant's left knee disorder, a post-surgical, post-
traumatic degenerative osteoarthritis particularly involving 
the patellofemoral joint "is most likely a consequence and a 
sequel to his left knee injury while in the service."  

During his January 2002 videoconference hearing before the 
Board, the appellant testified that Dr. Strassberg performed 
surgery on his knee in 1991.  The appellant testified that 
those clinical records had been obtained.

Following the January 2002 videoconference hearing, VA 
obtained the records associated with the claimant's 
application for disability benefits from the Social Security 
Administration.  

A September 2002 VA examination report reflects that the 
appellant reported injuring his left knee when he jumped off 
a trailer and hit the ice with that knee during reserve 
service.  On objective examination, there was no effusion in 
the left knee.  Range of motion was from 0° to 150° without 
pain.  There was patellofemoral crepitation bilaterally.  
There was a "hardly noticeable" medial wiggle of the 
ligaments on the left.  The examiner noted the history of 
arthroscopy by Dr. Strassberg.  The examiner noted that there 
was no documentation of a contusion of the left knee at the 
time of the left knee injury the appellant sustained during 
his reserve service.  The examiner opined that the mechanism 
for a meniscus injury was lacking in the injury described in 
service.  The examiner concluded that, since the appellant 
was lost for follow-up for nearly three years following the 
left knee injury during reserve service, it was "extremely 
doubtful" that there was any relationship between a current 
left knee disorder and the appellant's reserve component 
injury.

Analysis 

The September 2001 opinion rendered by Dr. Graf is favorable 
to the appellant's claim that he is entitled to service 
connection for a left knee disorder resulting from an injury 
incurred during a period of reserve service duty.  However, 
Dr. Graf's report is devoid of any notation that he reviewed 
private clinical records dated in June 1984 or in July and 
August 1991, and his report is devoid of any discussion of 
the events noted in those records.  The appellant did not 
seek VA treatment for his knee in 1984 or in 1991, so the VA 
clinical records reviewed by Dr. Graf could not have provided 
an accurate picture of the appellant's 1991 knee injury.  

Dr. Graf's September 2001 statement and opinion is devoid of 
any notation regarding the veteran's fall from a ladder and 
left knee injury in 1991.  Without some discussion of the 
events in 1991 preceding the arthroscopy performed by Dr. 
Strassberg, either a notation that the veteran described a 
fall from a ladder or a notation that Dr. Graf reviewed the 
1991 records of that injury, it appears that Dr. Graf was 
unaware of the events following the March 1989 reserve 
service complaint of left knee pain.  Because Dr. Graf's 
opinion was based on an incomplete picture of the appellant's 
history of knee injuries, the evidentiary value of that 
opinion is weak.  Prejean, supra; see Reonal v. Brown, 5 Vet. 
App. 458 (1993) (an opinion based on an inaccurate factual 
premise has no probative value). 

Dr. Graf stated that he reached the conclusion as to the 
etiology of the appellant's current post-surgical knee based 
on review of a VA examination report and radiological 
examination, but he did not indicate the dates of those 
records.  He did not discuss the rationale for his conclusion 
or explain why the items of evidence he reviewed supported 
his conclusion.  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 
348 (1998).

The fact that private clinical records of the appellant's 
treatment for other disorders from May 1989 to September 1990 
are devoid of notations of complaints of knee pain or 
treatment of left knee pain contradicts the appellant's 
statements and testimony, and weakens the appellant's 
credibility.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the credibility 
of the evidence in light of its own inherent characteristics 
and its relationship to other items of evidence).

The 1991 treatment records, contemporaneous with the 
appellant's fall from a ladder, include notations that the 
appellant's history was negative for knee pain.  The Board 
finds this evidence more credible, and therefore, of greater 
probative value, than the statements and testimony provided 
by the appellant after he submitted his claim for service 
connection for a left knee disorder.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the claimant]; 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].

The July 1991 statement from Dr. Keller that the appellant 
should undergo arthroscopy as a result of an injury incurred 
three weeks earlier and that the procedure was required on an 
emergent basis and was not elective, combined with Dr. 
Keller's notation that the appellant had a negative past 
history, is strongly unfavorable to the appellant's claim 
that his current left knee disorder, status post operative, 
results from an incident during reserve service in 1989.
  
The September 2002 VA medical opinion, which is unfavorable 
to the appellant's claim that he incurred a current left knee 
disorder during reserve component service, is of greater 
persuasive value than Dr. Graf's September 2001 opinion.  In 
particular, the September 2002 report reflects that the 
examiner discussed the likely mechanism of injury involved in 
each incident and provided a rationale for the conclusion 
that it was unlikely that the appellant's current knee 
disorder resulted from the March 1989 injury.  See Kowalski 
v. Nicholson, __ Vet. App. __, No. 02-1284 (U.S. Vet. App. 
June 8, 2005).  

The evidence unfavorable to the appellant's claim, including 
the statements in the July 1991 and August 1991 private 
treatment records, which are very credible and of great 
evidentiary value and persuasive weight, and the September 
2002 VA medical opinion, is of greater persuasive weight and 
evidentiary value than the favorable evidence, which consists 
of Dr. Graf's September 2001 opinion and the statements and 
testimony of the appellant.  

Because the evidence against this claim is more probative and 
of greater weight than the evidence favorable to the claim, 
the preponderance of the evidence is against the claim.  
There is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant.  Because the favorable and unfavorable evidence 
are not in equipoise, the statutory provision at 38 U.S.C.A. 
§ 5107(b) regarding resolution of reasonable doubt is not 
applicable.  

The preponderance of the evidence is against the claim for 
service connection for residuals of a left knee injury, and 
the claim must be denied.



4.  Claim for service connection for a stomach disorder, to 
include as secondary to a
chronic back disorder

The appellant's reserve service clinical records and periodic 
examinations are devoid of any evidence of an injury to the 
appellant's stomach or any complaints or treatment of stomach 
pain or other gastrointestinal disorder.  
Analysis

There is no factual basis to support a conclusion that the 
appellant incurred or aggravated any current stomach disorder 
during reserve component service.  Review of the contentions 
and testimony of record establishes that the appellant does 
not contend that he incurred a current stomach disorder 
during reserve component service.  Rather, the appellant 
contends that he is entitled to service connection for a 
stomach disorder which is secondary to medication used to 
treat back pain or left knee pain.  As discussed above, 
service connection may be granted for a disorder which is 
secondary to a service-connected disability or to treatment 
of a service-connected disability.  38 C.F.R. § 3.310.

The clinical records associated with the claims files include 
several notations that the appellant had stomach discomfort 
secondary to use of certain medications for control of back 
pain and knee pain.  The appellant's assertion that he has a 
stomach disorder secondary to medications used to control 
back and knee pain is plausible.  However, the appellant's 
claims of entitlement to service connection for a back 
disorder and for residuals of a left knee injury have been 
denied.  Therefore, provisions allowing a grant of service 
connection for a disorder which is secondary to a service-
connected disability or to treatment of a service-connected 
disability are not applicable to the appellant's claim in 
this case for service connection for a stomach disorder.  The 
claim must be denied.



5.  Claim for service connection for an acquired psychiatric 
disorder, to include as
secondary to a chronic back disorder

The appellant's reserve service medical records and periodic 
examination reports prior to 1991 are devoid of evidence that 
any psychiatric disorder was treated during a period of 
reserve component service.  The appellant's April 1991 
periodic service examination includes a notation that the 
appellant complained of depression, nervousness, shortness of 
breath, and public anxiety.

Private clinical records dated in May 1989 reflect that the 
appellant had intermittent shortness of breath and apparent 
anxiety, for which he was taking Xanax.  These clinical 
records include a notation that the appellant could decrease 
use of the medication during the summer when he would be 
spending less time at his employment, driving a school bus.  
Private clinical records dated in 1990 reflect a conclusion 
that the appellant's anxiety was becoming more chronic.  The 
provider noted that the appellant had complaints of shortness 
of breath and chest discomfort.  The provider recommended 
that further evaluation be conducted to determine the cause 
of the appellant's anxiety.  The records note that there were 
no marital or family problems, no financial emergency, or the 
like.

In a statement submitted in August 1994, the appellant stated 
that, toward the end of his reserve component service, he was 
having problems with a "nervous condition" and was unable to 
stand in formation for a long period of time.  He stated that 
a physician told him he was having panic attacks.  The 
appellant indicated that he would have continued his reserve 
service if he had not been having these symptoms.

A private psychological evaluation conducted by Frank Luongo, 
Ph.D., in July 1995 and August 1995, noted that the appellant 
was tense, nervous, and moderately anxious.  Dr. Luongo noted 
that the appellant began to experience anxiety and panic 
attacks beginning in July 1991.  The appellant reported that 
he had significant difficulties following a back injury in 
1988, for which he had surgery in 1991.  The appellant and 
his wife reported that the appellant became increasingly 
anxious and depressed, and began to have panic attacks, 
following the 1991 surgery.  Dr. Luongo assigned a diagnosis 
of panic disorder of moderate proportions.  He opined that 
the injury which the appellant suffered in which he hurt his 
back resulted in an uprush of anxiety, which had gradually 
become worse over the past six or seven years.

The report of a September 2002 VA examination reflects that 
the appellant was agitated and had difficulty concentrating.  
The appellant reported medical treatment of anxiety and panic 
attacks beginning in 1989.  The examiner concluded that the 
onset of the appellant's current clinical disorder was in 
1989, and that the etiology of that disorder was unclear. 

Analysis

The appellant contends that the July and August 1995 
evaluation and opinion of Dr. Luongo support his claim that 
he has an anxiety disorder due to a chronic back disorder.  
However, as the appellant has not been granted service 
connection for the claimed back disorder, service connection 
on the basis that a psychiatric disorder is secondary to the 
back disorder is not warranted.  38 C.F.R. § 3.310.

Since service connection cannot be granted on a secondary 
basis, the Board will also consider whether the veteran is 
entitled to service connection for a psychiatric disorder on 
a direct basis, that is, whether he meets the criteria for 
service connection for a psychiatric disorder as incurred 
during a period of reserve service.  Again, the Board notes 
that the laws governing veterans' benefits distinguish 
between a period of enlistment in a reserve component and a 
period of reserve service.  Although the appellant's April 
1991 reserve service examination noted that the appellant was 
complaining of depression, nervousness, and anxiety, service 
connection is not authorized for a disease which manifests 
during a period of reserve service enlistment unless that 
disease was both incurred while the reservist was performing 
reserve duty and resulted in disability or death during such 
duty.  38 U.S.C.A. § 101.  

The medical evidence in this case reflects that no 
psychiatric disorder was treated during the course of either 
ACDUTRA or INACDUTRA.  In the absence of evidence that the 
appellant required treatment for disabling psychiatric 
symptoms while in the course of performing either ACDUTRA or 
INACDTURA, as opposed to simply being diagnosed during a 
period when the appellant was enlisted in a reserve 
component, the medical evidence precludes a finding that the 
appellant was disabled as a result of a psychiatric disorder 
during a period of reserve service.  Therefore, the 
preponderance of the evidence is against a finding that 
provisions allowing a grant of service connection for a 
disorder which disables a claimant during a period of reserve 
service authorize service connection in this case.

Service connection for a psychiatric disorder cannot be 
granted on a direct basis or on a secondary basis in this 
case, and the claim for service connection for a psychiatric 
disorder must be denied. 


ORDER

The appeal for service connection for a chronic back disorder 
is denied.

The appeal for service connection for residuals of a left 
ankle injury is dismissed.

The appeal for service connection for residuals of a left 
knee injury is denied.

The appeal for service connection for a chronic stomach 
disorder, claimed as secondary to a chronic back disorder, is 
denied.

The appeal for service connection for an acquired psychiatric 
disorder, claimed as secondary to a chronic back disorder, is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


